Citation Nr: 1622074	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-16 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for traumatic brain injury.

4.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

5.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for multiple sclerosis, to include as due to herbicide exposure, also claimed secondary to traumatic brain injury, (for purposes of accrued benefits) and if so, whether service connection is warranted. 

6.    Entitlement to a compensable rating for dermatitis of the feet.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1970.  The Veteran died on August [redacted], 2012, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of those proceedings is of record.

The issue of entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

At the appellant's hearing, it was determined that the Veteran was not seeking service connection for a foot disability but an increased rating for his previously noncompensable disability rating for bilateral dermatitis of the feet.  As such, the issue has been recharacterized as listed on the title page and the claim is addressed in the REMAND portion of the decision below along with the claims for service connection for traumatic brain injury and new and material evidence for multiple sclerosis and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral hearing loss and has reported experiencing tinnitus during the appeal period.

2.  The Veteran's military occupational specialty (MOS) during service is associated with a high probability of hazardous noise exposure.

3.  The evidence is in equipoise as to a nexus between the Veteran's in-service noise exposure and his subsequent hearing loss and tinnitus.


CONCLUSIONS OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.316 (2015).
 
The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was diagnosed with bilateral hearing loss and reported tinnitus during the appeal period.  The appellant maintains that the Veteran's hearing loss is due to acoustic trauma during service from aircraft engine noise.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  

As noted, the Veteran was diagnosed with bilateral hearing loss during the appeal period.  Although the Veteran's hearing was normal at both entrance and separation from service, the Veteran's MOS of aircraft engine mechanic is associated with a highly probable exposure to hazardous noise levels.  

An April 2010 VA examination concluded that the Veteran's hearing loss and tinnitus are less likely than not related to service based on the fact that the Veteran's hearing acuity was not significantly worse at sporation than at entrance into service.  The appellant has testified that the Veteran reported ringing in his ears ever since their first meeting shortly after separation from service.  Treatment records show the Veteran also reported experiencing tinnitus since service.  The Veteran is competent to report observable symptomatology such as tinnitus and hearing loss.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002) (Veteran competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation").

As the record indicates probable in-service acoustic trauma and testimony demonstrated ongoing symptomatology since service, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability.  In such cases the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Therefore, resolving all doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is granted.  38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

As noted above, at the appellant's hearing, it was determined that the Veteran was not seeking service connection for a foot disability but an increased rating for his previously noncompensable disability rating for bilateral dermatitis of the feet.  As such the issue must be readjudicated by the RO before the Board may properly consider the appeal.

With regard to the claims of service connection for ischemic heart disease and traumatic brain injury, the appellant has asserted that the Veteran was stationed in Vietnam for several weeks during service.  Furthermore, the Veteran and the appellant have stated that he was in combat at some point and that he was in a helicopter which was shot down.  Although there is no indication in the Veteran's service records of such a deployment, in submitted statements and treatment records the Veteran maintained that he was stationed, among other places, in Chu Lai in the Republic of Vietnam for a few months each in 1967, 1968, and 1969.  Although the Veteran did not make more specific references to dates he was posted in Vietnam or the date of his helicopter crash, he did reference seeing combat and losing friends at Kasan (Khe Sanh) during the Tet offensive, which commenced at the end of January 1968.  Service records indicate the Veteran was assigned to Airborne Early Warning Squadron One (VW-1) which was based in Guam during that period.  VA should attempt to obtain any unit records from that squadron for the period from January 1, 1968, to March 30, 1968, that might show which unit members may have been deployed to the Republic of Vietnam and might have been involved in combat operations during such period. 

The appellant has also suggested that the Veteran's previously denied claim for service connection for multiple sclerosis could be based on a secondary connection to the Veteran's traumatic brain injury or to herbicide exposure.  Thus, the issue of new and material evidence is inextricably intertwined to the outcome of the records search described above and is remanded pending the outcome of the records search.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his service in Vietnam, including the dates and location of his deployment and the dates and location of his combat action and helicopter crash.  The appellant should also submit any medical records showing residual effects of any traumatic brain injury sustained during service and any lay statements concerning the nature, extent and severity of his back symptoms and the impact of his bilateral foot condition on his ability to work.  The appellant should be provided an appropriate amount of time to submit this lay evidence and release forms for any medical evidence should be provided.

2.  Then, after requesting any necessary release forms authorizing VA to obtain treatment records make reasonable attempts to obtain any such records.  All efforts to obtain these records should be documented.  The unavailability of any records should be so noted in the claims file and the appellant should be informed of such and provided with an opportunity to submit such reports.

3.  Then, contact all appropriate repositories for information or service records for Airborne Early Warning Squadron One for the period from January 1, 1968, to March 30, 1968, that might show which unit members may have been deployed to the Republic of Vietnam and might indicate any combat operations during such period.  All efforts to obtain these records should be documented.  The unavailability of any records should be noted in the file and the appellant should be so informed.

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the appellant and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


